DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 10/29/2021.
Claims 1-8 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/29/2021 has been considered by Examiner. 

Claim Objections
Claim 1 is objected to because of the following informalities: although the acronyms AIS and DSC are defined in the claim, they are not defined upon the first occurrence, which is how they should be defined. For example, claim 1 should read “…an automatic identification system (AIS) receiving section for receiving information related to…”  A similar change should be made with respect to the acronym DSC. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the acronyms AIS and DSC should be defined in the claims.  Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “an AIS receiving section,” “a DSC communication section,” and “a transmission output power setting section” in claims 1-7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPAN 2020/0304220) in view of Gorabi (USPAN 2012/0007750).
Consider claims 1 and 8, Chen discloses a communication device (see) and a corresponding method (see figure 3 (reproduced below for convenience), wherein disclosed is said method) comprising: 
an AIS receiving section for receiving information related to an automatic identification system (AIS) (see paragraph 55: AIS receivers are used to receive ship AIS signals); 
a DSC communication section for performing digital selective calling (DSC) communication; and 
a transmission output power setting section configured to set a transmission output power value for communication performed on a conversation channel by the DSC communication section to a value corresponding to a distance, which is calculated based on the information, between said communication device and a communication target vessel (see paragraphs 55-57: the ship’s AIS transmitting power is based on calculating the distance between the ship position (target vessel) and the AIS receivers position (communication device) and then using the distance to calculate the signal transmission attenuation. The ship’s transmitting power uses the transmission attenuation and the received signal power value).

    PNG
    media_image1.png
    876
    573
    media_image1.png
    Greyscale

Chen does not specifically disclose a DSC communication section for performing digital selective calling (DSC) communication.
Gorabi teaches a DSC communication section for performing digital selective calling (DSC) communication (see paragraph 63: each digital selective calling equipped ship is assigned with a unique 9-digit maritime mobile service identity to make a digital selective call to individual stations, groups of stations and to all stations within in a radio range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen and combine it with the noted teachings of Gorabi. The motivation to combine these references is to provide a method of distress alert messaging at sea (see paragraph 2 of Gorabi).

Consider claim 2, Chen discloses that every time the distance is changed, the transmission output power setting section sets the transmission output power value to a value corresponding to a changed distance (see paragraphs 55-57: since the ship’s transmission power is calculated based on the distance, it is implied that when the distance is changed, then the transmission power is also changed accordingly). 

Consider claim 3, Chen discloses that the transmission output power setting section sets the transmission output power value to a smaller value as the distance is shorter (see figure 3 and paragraphs 55-57: since the ship’s transmission power is set according to the distance, the transmission power would be set to a smaller value as the distance decreases). 

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412